Citation Nr: 1814858	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-24 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran had active military service from August 1981 to February 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Board reopened the claim and remanded it for further development.


FINDING OF FACT

The Veteran's bilateral knee disabilities did not have their onset during service and are not otherwise related.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee disabilities have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Additionally, service connection can be established by sufficient evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309 (a), such as arthritis).

Analysis

The Veteran contends that his current knee disabilities are related to service, including several in-service knee injuries.

The Veteran had several injuries to his knees and various knee complaints during service.  In October 1986, the Veteran complained of knee problems.  He reported knee pain, on and off, although he was found asymptomatic at that time.  In July 1987, the Veteran sought treatment for his knees as he was injured in a motorcycle accident.  The service record noted he mainly injured his left knee.  The July 1987 examiner indicated the Veteran had healing abrasions and tenderness, no edema or effusion, and full range of motion.  The Veteran was diagnosed with contused knees, which were stable.  Thereafter, a January 1988 service record indicated the Veteran reported a right knee injury.  He stated his right knee was injured in the field when two people fell on it.  No other treatment was indicated to the knees.  However, in December 1995 upon the Veteran's separation from service, he reported right knee swelling on the medial side and osteoarthritis in both knees.  The Veteran's separation examination, from December 1995, was silent for any mention of knee diagnoses.

The Board notes the Veteran filed a claim for a knee disability immediately following service in February 1996, which was denied by the RO in May 1996.

Thereafter, the Veteran filed a claim to reopen his previously denied service connection claim in July 2010.  He was afforded a VA examination in October 2011 in which the examiner diagnosed the Veteran with bilateral meniscus tear.  Diagnostic evidence was reviewed and the examiner indicated left knee posterior horn medial meniscus tear without displaced fragment; fraying and full-thickness fissure in the lateral patellar cartilage; and edema in the superior lateral aspect of Hoffa's fat pad, consider patellar malalignment.  He stated there were similar findings in both the Veteran's knees.  Additionally, the examiner noted a meniscal cyst and cartilage thinning in the right knee.

The examiner concluded the Veteran's current knee disorders are not related to his knee complaints from service.  He referenced the in-service knee complaints, including the July 1987 motorcycle accident.  He indicated that after the January 1988 report of knee pain, the record is silent for any complaint or treatment related to knee pain until the Veteran's discharge in 1996.  The examiner stated the Veteran's medical records do not demonstrate a history of chronic knee problems, but rather acute knee problems that apparently resolved after one medical visit.  He noted there are no follow up visits found in the service medical records following any of his complaints and approximately six months or more separated each episode.  He indicated during the Veteran's discharge physical examination, the examining physician did not note any abnormal findings regarding the knees.  Moreover, he stated, it would be conjecture for him to find that the Veteran's current diagnosed knee disorders based on MRI results, 15 years after service and 23 years after the last documented knee injury, are in any way related to his acute knee complaints in service.  Therefore, he concluded "it is less likely than not that the Veteran's current knee complaints are related to his knee complaints in service."

The RO determined that an addendum opinion was required from the October 2011 VA examiner.  Thereafter, an August 2014 addendum opinion was received in which the examiner made note of the Veteran's entire service records.  He referenced the Veteran's December 1995 complaints of knee pain at the discharge examination, seven years after the prior January 1988 right knee complaint.  He stated this evidence does not show continuous knee problems throughout service, but instead supports acute episodes.  He noted, as for the diagnosis indicated in December 1995 of "osteoarthritis of the knees," it is not clear how that diagnosis was made as there is no reference to any x-rays of record.  He further stated "however, an x-ray of the bilateral knees done on 8/12/2010, nearly 15 years later, at the Hampton VAMC, did not show osteoarthritis/DJD in the knees."  He noted the December 1995 examination showed no objective evidence of a knee problem during the physical examination and there was no evidence of knee swelling.  Therefore, his conclusion remained the same that the Veteran's current knee disorders were not related to the acute knee complaints during service.

Following the opinion, the Veteran submitted an August 2014 statement in which he enclosed supportive medical literature.  He indicated his knee conditions could have resulted from overuse, including military training, drills, ceremonies, running, marches and a variety of other jobs and duties.  He stated active duty personnel are at a higher risk of arthritis due to the long term physical activity they are exposed to.

Thereafter, the claim came before the Board in February 2016.  The Board determined the evidence received from the initial denial was new and material and reopened the claim.  The Board also remanded the claim for further development, including obtaining medical records from the Social Security Administration (SSA) and VA treatment records.  Thereafter, additional records were received from SSA; however, the records obtained by the RO do no provide a link between the Veteran's service and his current knee disorders.

Additionally, the Veteran has received treatment through the VA Medical Center for his knee conditions; however, no VA records support a link between the Veteran's in-service knee complaints and his current disabilities.  An August 2010 VA treatment record indicated the Veteran complained of bilateral knee pain for many years, as well as instability.  The examiner indicated very slight palpable crepitus, palpable joint line tenderness, as well as DJD in both knees.  However, an August 2010 x-ray taken indicated no significant degenerative changes or joint effusions, no acute fractures or dislocation and normal soft tissues.  Thus, the Board finds the August 2010 x-ray supports no arthritis is present in the Veteran's knees.

An MRI of the knees from June 2011 showed posterior horn medial meniscus tear without displaced fragment; fraying and full-thickness fissure in the lateral patellar facet cartilage; and edema in the superior lateral aspect of Hoffa's fat pad, consider patellar malalignment, with similar findings bilaterally.  A September 2013 record indicated bilateral knee pain constantly and flare-ups of pain when not wearing his brace.  A May 2014 record noted reports of right knee pain at 7/10 and left knee pain at 4/10.

The Board finds, after review of all the lay and medical evidence, the preponderance of the evidence is against the Veteran's claim of service connection for bilateral knee disorders, as related to in-service knee injuries.

In reaching such conclusion, the Board accords great probative weight to the October 2011 VA examiner's opinion and August 2014 addendum opinion.  The opinions are persuasive as they are predicated on a thorough review of the record, to include the Veteran's service treatment records, a physical examination and the objective medical evidence of record, including diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, and provided a complete rationale, relying on and repeatedly citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board notes significantly, there are no medical opinions of record connecting the Veteran's current knee disorders with service.

The VA examiner, in his two opinions, essentially found that although the Veteran suffered knee injuries during service and had knee complaints upon separation, the current knee disorders were not related to such service.  He noted that the in-service incidents related to the Veteran's knees were acute and no additional treatment was sought.  Further, although the report of osteoarthritis of the knees was indicated upon separation, the examiner noted, there was no objective evidence in support of that diagnosis.  Thus, he concluded, based on the entire record, the Veteran's knee disorders were not related in any way to the acute knee complaints during service.  The Board finds the examiner's rationale and conclusions consistent with the objective evidence of record, including the diagnostic evidence.

The Board acknowledges the Veteran's lengthy period of service and the lay evidence in support of his claim, as well as the initial service connection claim filed immediately following service.  He also submitted a June 2014 substantive appeal in which he indicated his knee pain has progressed over the years and worsened since its onset in service.  He stated when injuring his knees in service, he could not stay on sick call as he had a duty to his platoon.  He stated that he simply dealt with the pain and "sucked it up" as soldiers often do, and only sought treatment when he could not take the pain anymore.  He indicated he carried around heavy equipment which was hard on his knees and, as noted in the record, was injured in a motorcycle accident.  He stated although there was a period of no treatment following his separation from service, he has always been in pain since service.

Similarly, a December 2014 representative's statement indicated that although the records are silent for treatment after the initial knee injuries during service, this does not mean the Veteran's knee symptoms resolved.  He indicated the military mentality and the Veteran's sense of duty led him to "suck it up and drive on."  He noted a soldier's mentality would give him cause to not seek follow up treatment after being injured.  He indicated visits for medical treatment during service can cause the chain of command to look down on an individual's military service.

The Board is highly sympathetic with the Veteran's contentions, as well as the knee pain and other symptoms from which he suffers.  However, the Board cannot discount or ignore the probative medical evidence of record, the VA examiner's October 2011 and August 2014 opinions.  While the Veteran is competent to report the knee symptoms he suffered from during and after service, he is not medically competent to draw a connection between his in-service knee injuries and his current knee disorders.  As a lay person, he has not shown that he has specialized training sufficient to render an opinion on the nexus of his knee disorders, as such falls outside the realm of common knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is not competent to diagnose arthritis, such has not been diagnosed, and his bilateral knee meniscus tears are not indicated as related to service.  Physical examinations, x-ray findings, and other specific tests are needed to properly assess and diagnose these knee disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Accordingly, the lay evidence in support of the Veteran's claim is of less probative value than the VA medical opinions from October 2011 and August 2014.  Further, as the Board indicated above, there is no positive medical evidence supporting that the Veteran's current knee disorders are related to service.

With regard to continuity of symptomatology, the Board finds that bilateral knee osteoarthritis has not been established with objective medical evidence.  The August 2010 x-ray and October 2011 VA examination did not result in diagnosed arthritis or DJD.  38 C.F.R. § 3.309 (a).  Therefore, although the Veteran had in-service knee complaints and filed a claim for knee disorders immediately following service, continuity of symptomatology is not established.  Furthermore, there is no medical evidence of record supporting that the Veteran has bilateral knee arthritis which had its onset during service.  Consequently, presumptive service connection for arthritis of the knees, to include on the basis of a continuity of symptomatology, is not warranted.

In consideration of this evidence, the Board finds that the Veteran's bilateral knee disabilities did not have its onset during and was not otherwise related to his active duty service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of service connection for bilateral knee disabilities.  As such, that doctrine is not applicable in the instant appeal, and service connection is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral knee disabilities is denied.




____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


